Per Curiam.
The evidence fully sustains the finding of the court, viz.: that Tutt procured the deed from Mrs. Williams by fraud. That Heinen lent the money to Tutt, and took a mortgage to secure its payment, without knowledge that the deed to Tutt from Mrs. Williams was procured by fraud. That when Tutt sold him the land and made him a deed conveying it to htm; Heinen had notice of the fraud by which Tutt had procured the deed from Mrs. Williams.
There was no foreclosure of the mortgage, but the land was sold and conveyed to Heinen by Tutt after the execution of the mortgage. The court by its decree set .aside the deed from Tutt to Heinen, and that from Mrs. Williams to Tutt, and reinvested Mrs. Williams with the *477title to the land subject to the mortgage, and, we think, that by the decree exact justice was meted out to the parties to this cause, and the judgment is affirmed.